DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted 16 March 2022 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an analysis component configured to analyze characteristics of touch surface data associated with a touch sensitive surface that is associated with a touch sensitive device, wherein the analyzed characteristics of the touch surface data comprise an image having a plurality of regions corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at the touch sensitive surface” in claim 8 (See paragraphs [0069]-[0070] and [0076] and Figure 10 of the specification); 
“a classification component configured to determine, based on at least one result of the analyzing, a classification of a touch event for an object with respect to the touch sensitive surface, wherein the classification of the touch event is an authorized or unauthorized fingerprint, wherein the determining of the classification comprises comparing, by the system, the data associated with the touch sensitive surface to stored data associated with at least the authorized fingerprint, wherein the stored data comprises a model of a plurality of images associated with the authorized fingerprint and the unauthorized fingerprint associated with a set of spoofed fingerprint attempts” in claim 8 (See paragraphs [0069]-[0070] and [0076] and Figure 10 of the specification);
“an authorization component configured to determine whether to reject the fingerprint or process the fingerprint based at least in part on the classification, wherein it is determined that the touch event is to be rejected in response to the classification being determined to be an unauthorized fingerprint comprising touch surface data associated with a spoofed fingerprint attempt, and wherein it is determined that the touch event is to be processed in response to the classification being determined to be an authorized fingerprint” in claim 8 (See paragraphs [0069]-[0070] and [0076] and Figure 10 of the specification); and
“an authorization component configured to authenticate the user, based at least in part on the classification being determined to be an authorized fingerprint and the comparing the authorized fingerprint to the data associated with the authenticated user” in claim 10 (See paragraphs [0069]-[0070] and [0076] and Figure 10 of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,216,638. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader versions of the patented claims and thus are anticipated by the patented claims.
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A method, comprising:
A method, comprising:
analyzing, by a system comprising a processor, characteristics of touch surface data associated with a touch sensitive surface that is associated with a touch sensitive device, wherein the analyzed characteristics of the touch surface data comprise an image having a plurality of regions corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at the touch sensitive surface;

analyzing, by a system comprising a processor, characteristics of touch surface data associated with a touch sensitive surface that is associated with a touch sensitive device, wherein the analyzed characteristics of the touch surface data comprise an image having one or more grayscale-colored regions that each has a plurality of gray colors for different levels of intensity of contact corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at the touch sensitive surface;
based at least in part on at least one result of the analyzing, determining, by the system, a classification of a touch event for an object with respect to the touch sensitive surface, wherein the classification of the touch event is an authorized or unauthorized fingerprint, wherein the determining of the classification comprises comparing, by the system, the data associated with the touch sensitive surface to stored data associated with at least the authorized fingerprint, wherein the stored data comprises a model of a plurality of images associated with the authorized fingerprint and the unauthorized fingerprint associated with a set of spoofed fingerprint attempts; and

based at least in part on at least one result of the analyzing, determining, by the system, a classification of a touch event for an object with respect to the touch sensitive surface, wherein the classification of the touch event is an authorized or unauthorized fingerprint, wherein the determining of the classification comprises comparing, by the system, the data associated with the touch sensitive surface to stored data associated with at least the authorized fingerprint, wherein the stored data comprises a model of a plurality of images associated with the authorized fingerprint and the unauthorized fingerprint associated with a set of spoofed fingerprint attempts, wherein the model is developed according to a machine learning algorithm; and
determining, by the system, whether to reject the fingerprint or process the fingerprint based at least in part on the classification, wherein it is determined that the touch event is to be rejected in response to the classification being determined to be an unauthorized fingerprint comprising touch surface data associated with a spoofed fingerprint attempt, and wherein it is determined that the touch event is to be processed in response to the classification being determined to be an authorized fingerprint.
determining, by the system, whether to reject the fingerprint or process the fingerprint based at least in part on the classification, wherein it is determined that the touch event is to be rejected in response to the classification being determined to be an unauthorized fingerprint comprising touch surface data associated with a spoofed fingerprint attempt, and wherein it is determined that the touch event is to be processed in response to the classification being determined to be an authorized fingerprint.


As shown above, the main difference between the claims is that present claim 1 recites “an image having a plurality of regions corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at the touch sensitive surface” whereas patented claim 1 recites “an image having one or more grayscale-colored regions that each has a plurality of gray colors for different levels of intensity of contact corresponding to different amounts of pressure, intensity of resistance, or intensity of capacitance detected at the touch sensitive surface.”  Thus, present claim 1 is merely a broader version of patented claim 1.  Therefore, present claim 1 is anticipated by patented claim 1.  
Present claims 2-23 are similarly rejected as above over patented claims 2-23, respectively (Present claims 2-23 mirror patented claims 2-23, respectively).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 September 2022